Judgment, Supreme Court, New York County, entered March 14, 1977, unanimously modified, on the law and the facts, and a new trial ordered on the issue of damages on the second cause of action interposed by plaintiff Madelyn Pugh, unless, within 20 days after service upon her by appellants of a copy *546of the order herein, with notice of entry, plaintiff Madelyn Pugh serves and files in the office of the clerk of the Supreme Court a written stipulation consenting to reduce the verdict in her favor to $15,000 and to the entry of an amended judgment in accordance therewith. Except as so modified, the judgment appealed from is unanimously affirmed, without costs or disbursements. If plaintiff Madelyn Pugh so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven on behalf of plaintiff Madelyn Pugh warranted a verdict no greater than the $15,000 to which that plaintiff’s recovery should be limited. In other respects, the court has reviewed the challenges of the appellants to the jury verdict but finds that the verdict was otherwise supported by the evidence. Concur—Lupiano, J. P., Birns, Silverman and Evans, JJ.